Exhibit Contact:D. Michael Jones, President and CEO Lloyd W. Baker, CFO (509) 527-3636 News Release Banner Corporation Announces Fourth Quarter Results; Reports Net Interest Margin Expansion and Strong Core Deposit Growth Walla Walla, WA – January 27, 2010 - Banner Corporation (NASDAQ GMS: BANR), the parent company of Banner Bank and Islanders Bank, today reported that it had a net loss of $3.5 million for the fourth quarter ended December 31, 2009, compared to a net loss of $6.4 million in the immediately preceding quarter.The current quarter’s results include a $17.0 million provision for loan losses and a $1.4 million loss from the valuation of financial instruments carried at fair value. “The strong performance of our retail deposit franchise during the entire year ended December 31, 2009 was particularly evident in our improved operating results for the fourth quarter, as solid core deposit growth and changes in the mix of our funding over the past twelve months resulted in a significant expansion of our net interest margin which increased by 19 basis points to 3.49% compared to the immediately preceding quarter and 25 basis points compared to the same quarter a year ago,” said D. Michael Jones, President and CEO.“This improvement reflects continuing growth in customer relationships as a result of the determined efforts and quality service provided by our entire staff and the further maturing of the expanded branch network we worked to create over the past five years.Despite the current difficult economic environment, we are optimistic that the strength of this deposit franchise will provide the foundation for better operating results in future periods.” “The difficult economic environment and resulting credit costs have been a persistent challenge throughout all of 2009,” Jones continued.“As a direct result, the provision for loan losses, while substantially less than both the preceding quarter and the same quarter a year ago, remained high in the fourth quarter, reflecting still significant, though moderating, levels of non-performing loans and net charge-offs.Charge-offs and delinquencies continue to be concentrated in loans for the construction of single-family homes and for acquisition and development of land for residential properties.However, we are encouraged by the further reduction in our exposure to residential construction loans during the quarter and the slowdown in the surfacing of new problem assets.By contrast to our construction and development loan portfolio, the non-housing related segments of our loan portfolio have continued to perform with only normal levels of credit problems given the serious economic slowdown.” In the fourth quarter, Banner paid a $1.6 million dividend on the $124 million of senior preferred stock it issued to the U.S. Treasury in the fourth quarter of 2008 in connection with its participation in the Treasury’s Capital Purchase Program.In addition, Banner accrued $373,000 for related discount accretion.Including the preferred stock dividend and related accretion, the net loss to common shareholders was $5.5 million, or $0.27 per diluted share, for the fourth quarter of 2009, compared to a net loss of $79.4 million or $4.72 per diluted share, for the fourth quarter a year ago.Fourth quarter 2008 results included a $71.1 million goodwill impairment charge and a preferred dividend of $689,000. Credit Quality “Distressed property values, particularly for land and developed building lots, placed further stress on certain borrowers and projects during the quarter resulting in additional charge-offs and impairment reserves,” said Jones.“As a result, our provision for loan losses for the fourth quarter, while decreased significantly from the preceding quarter, was again in excess of our normal expectations.Although property values have declined, sales of finished homes have continued, our reserve levels are substantial, and both our impairment analysis and charge-off actions reflect current appraisals and valuation estimates as well as recent regulatory examination results.We remain hopeful that the final resolution of many of these loans will occur at a reasonable pace and that credit costs will moderate over time.We also are confident that we have the capital and human resources necessary to manage our problem assets in the current economic environment.” Banner recorded a $17.0 million provision for loan losses in the fourth quarter, compared to $25.0 million in the preceding quarter and $33.0 million in the fourth quarter of 2008. The allowance for loan losses at December 31, 2009 totaled $95.3 million, representing 2.51% of total loans outstanding.Non-performing loans totaled $ 213.9 million at December 31, 2009, compared to $243.3 million in the preceding quarter and $187.3 million at December 31, 2008.Banner’s real estate owned and repossessed assets totaled $77.8 million at December 31, 2009, compared to $53.8 million three months earlier and $21.9 million a year ago.Banner’s net charge-offs in the quarter totaled $16.9 million, or 0.44% of average loans outstanding. At December 31, 2009, the geographic distribution of construction and land development loans, including residential and commercial properties, is approximately 32% in the greater Puget Sound market, 38% in the greater Portland, Oregon market, and 7% in the greater Boise, Idaho market, with the remaining 23% distributed in various eastern Washington, eastern Oregon and northern Idaho (more) BANR-Fourth Quarter 2009 Results January 27, 2010 Page 2 markets served by Banner Bank.One-to-four family residential construction and related lot and land loans represent 14% of the total loan portfolio and 48% of non-performing assets.The geographic distribution of non-performing construction, land and land development loans and real estate owned included approximately $103 million, or 43%, in the greater Puget Sound market, $78 million, or 33%, in the greater Portland market and $24 million, or 10%, in the greater Boise market. Income Statement Review Banner’s net interest margin was 3.49% for the fourth quarter, a 19 basis point improvement compared to the preceding quarter and a 25 basis point improvement compared to the fourth quarter a year ago.“Our improved net interest margin is driven by a continued decline in funding costs as well as our core deposit growth,” said Jones.“While loan yields have been very stable for a number of quarters now, asset yields declined slightly primarily as a result of the growth of our on-balance-sheet liquidity which is currently invested at very low short-term interest rates.” For the quarter ended December 31, 2009, funding costs decreased 31 basis points compared to the previous quarter and 89 basis points from the same quarter a year ago.Deposit costs decreased by 33 basis points compared to the preceding quarter and 91 basis points compared to the fourth quarter a year earlier.Asset yields decreased ten basis points from the prior linked quarter and 59 basis points from the fourth quarter a year ago.Loan yields decreased by one basis point compared to the third quarter and by 35 basis points compared to the fourth quarter of 2008.Non-accruing loans reduced the margin by approximately 37 basis points in the fourth quarter of 2009 compared to approximately 42 basis points in the preceding quarter and approximately 34 basis points in the fourth quarter of 2008. For the fourth quarter of 2009, net interest income before the provision for loan losses was $38.3 million, compared to $36.4 million in the preceding quarter and $35.7 million in the fourth quarter a year ago.Revenues from core operations* (net interest income before the provision for loan losses plus total other operating income excluding fair value adjustments) were $45.4 million in the fourth quarter of 2009, compared to $45.2 million in the third quarter of 2009 and $42.9 million for the fourth quarter a year ago. Banner’s results for the quarter included a net loss of $1.4 million ($0.9 million after tax), compared to a net gain of $13.7 million ($8.8 million after tax) in the fourth quarter a year ago, for fair value adjustments as a result of changes in the valuation of financial instruments carried at fair value. Total other operating income, which includes the changes in the valuation of financial instruments noted above, was $5.6 million in the fourth quarter, compared to $13.5 million in the preceding quarter and $21.0 million for the fourth quarter a year ago.Total other operating income from core operations* (excluding fair value adjustments) for the current quarter was $7.0 million, compared to $8.8 million in the preceding quarter and $7.2 million for the same quarter a year ago.Income from deposit fees and other service charges decreased to $5.3 million in the fourth quarter compared to $5.7 million in the preceding quarter and was unchanged from the fourth quarter a year ago.Income from mortgage banking operations decreased to $1.3 million in the fourth quarter compared to $2.1 million in the preceding quarter and $1.4 million for the fourth quarter a year ago. “Our payment processing business continues to be adversely affected by the soft economy, as activity levels for deposit customers, cardholders and merchants remained lower than in previous years,” said Jones.“Additionally, mortgage banking revenues declined compared to the preceding quarter and the fourth quarter a year ago, as seasonal factors and rising mortgage rates slowed originations.However, for the full year mortgage banking revenues were well above the levels achieved in 2008 and we are encouraged by our market share position and improved efficiencies as we continue to address the needs of home buyers in the communities we serve.Unfortunately, continuing high levels of refinancing activity and a soft market for mortgage servicing rights was reflected in the impairment of loan servicing revenues in the fourth quarter.Amortization and write-off of mortgage servicing rights totaled $974,000 for the fourth quarter of 2009, compared to $415,000 in the third quarter and $193,000 in the fourth quarter a year ago.” “We had another good quarter of managing controllable operating expenses; however, collection and legal costs, including charges related to acquired real estate, remained high,” said Jones.“We have made significant progress in improving our core operating efficiency as compensation, occupancy and other manageable operating expenses have been reduced steadily over the past twelve months.However, compared to a year ago FDIC insurance expense has increased substantially and offset much of the improvement in other operating expenses.FDIC insurance charges were $2.2 million and $10.0 million, respectively, for the quarter and year ended December 31, 2009, compared to $2.3 million and $4.0 million, respectively, for the quarter and year ended December 31, 2008.In addition, expenses associated with acquired real estate increased to $1.9 million for the quarter and $7.1 million for the year ended December31, 2009, compared to $676,000 and $2.8 million, respectively, for the same quarter and twelve-month period a year ago.We anticipate collection costs, acquired real estate expenses and FDIC insurance premiums will continue above historical levels for a number of future quarters.” Total other operating expenses from core operations* (excluding the goodwill write-off in 2008), or non-interest expenses, were $34.8 million in the fourth quarter, compared to $36.6 million in the preceding quarter and $36.0 million in the fourth quarter a year ago. (more) BANR-Fourth Quarter 2009 Results January 27, 2010 Page 3 Operating expenses from core operations as a percentage of average assets was 3.00% in the fourth quarter of 2009, compared to 3.17% in the preceding quarter and 3.06% in the fourth quarter a year ago. *Earnings information excluding fair value adjustments and the goodwill impairment charge (alternately referred to as total other operating income from core operations, total other operating expenses from core operations, revenues from core operations, or operating expenses from core operations) represent non-GAAP (Generally Accepted Accounting Principles) financial measures.Management has presented these non-GAAP financial measures in this earnings release because it believes that they provide useful and comparative information to assess trends in the Company’s core operations reflected in the current quarter’s and year-to-date’s results.Where applicable, the Company has also presented comparable earnings information using GAAP financial measures. Balance Sheet Review Net loans were $3.69 billion at December 31, 2009, compared to $3.80 billion at the end of the preceding quarter and $3.89 billion a year earlier.Total assets were $4.72 billion at December 31, 2009, compared to $4.79 billion at the end of the preceding quarter and $4.58 billion a year ago. “Largely as a result of substantially reducing construction and land development loans, our total loan balances declined compared to a year ago,” said Jones.“Home sales have improved, although they are still slower than historical levels, contributing to a $182 million reduction in our portfolio of one-to-four family construction loans over the past twelve months, including a $38.3 million decrease in the most recent quarter.As a result, at
